[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 SEPT 14, 2006
                                 No. 05-16859                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                    D. C. Docket No. 05-00297-CR-T-26-MSS

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

MANUEL DEJESUS BAUTISTA-ENAMORADO,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                              (September 14, 2006)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

      Manuel DeJesus Bautista-Enamorado appeals his 135-month sentence for

possession with intent to distribute 5 kilograms or more of cocaine while aboard a
vessel subject to the United States’s jurisdiction, in violation of 46 App. U.S.C.

§§ 1903(a), (g); 18 U.S.C. § 2; and 21 U.S.C. § 960(b)(1)(B)(ii), and conspiracy to

possess with intent to distribute 5 kilograms or more of cocaine while aboard a

vessel subject to the United States’s jurisdiction, in violation of 46 App. U.S.C.

§§ 1903(a), (g), & (j); and 21 U.S.C. § 960(b)(1)(B)(ii). Bautista-Enamorado

argues that he should have received a minor-role reduction pursuant to U.S.S.G.

§ 3B1.2 and that the district court’s sentence was unreasonable.

                                        I.

      We have held that a district court’s determination of a defendant’s role in an

offense is a finding of fact, to be reviewed for clear error. United States v. De

Varon, 175 F.3d 930, 934 (11th Cir. 1999) (en banc). The guidelines allow a court

to decrease a defendant’s offense level by two points if the court finds the

defendant was a minor participant. U.S.S.G. § 3B1.2(b). A defendant is a minor

participant if he “is less culpable than most other participants, but whose role could

not be described as minimal.” U.S.S.G. § 3B1.2, comment. (n.5).

      The party seeking the downward departure bears the burden of establishing

that the defendant’s role was minor by a preponderance of the evidence. De

Varon, 175 F.3d at 939. In determining whether a mitigating role reduction is

warranted, a district court examines: (1) the defendant’s role against the relevant



                                             2
conduct for which he was held accountable, and (2) the defendant’s role in

comparison to the other participants. Id. at 940. The first prong assesses the

defendant’s actual role in comparison to the relevant conduct. Id. The district

court may consider any and all facts probative of the defendant’s role. Id. at 943.

Only if the defendant can establish that he played a minor role in the conduct for

which he has already been held accountable, not just a minor role in any larger

conspiracy, should the district court grant a downward adjustment for a minor role

in the offense. Id. at 944. The second prong compares the defendant’s role to the

roles played by his co-participants. Id. “The conduct of participants in any larger

criminal conspiracy is irrelevant.” Id. Notably, “a defendant is not automatically

entitled to a minor-role adjustment merely because [he] was somewhat less

culpable than the other discernable participants,” especially as it is possible that no

co-conspirator is a minor participant Id.

      Bautista-Enamorado pled guilty to possession and conspiracy to possess

more than 5 kilograms of cocaine, and admitted to the more than 2,400 kilograms

of cocaine transported in the offense. Bautista-Enamorado was held accountable at

sentencing for these facts. Based on the close convergence between Bautista-

Enamorado’s conduct and the conduct for which he was held accountable, he has

failed to meet the burden of the first prong. The second prong compares the



                                            3
defendant’s role to the roles played by his co-participants. De Varon, 175 F.3d at

944. The district court further found that crew members are fully involved in the

smuggling operation, and are integral to ensuring that the product reaches a

marketplace. Because Bautista-Enamorado was a crew member, like most of the

other co-defendants, he was not less culpable than his co-participants. The district

court did not clearly err in determining that Bautista-Enamorado did not qualify for

a minor-role reduction.



                                        II.

      Bautista-Enamorado argues that the district court erred because it did not

adequately consider the 18 U.S.C. § 3553(a) factors.

      Sentences imposed under an advisory guidelines system are reviewed for

“unreasonableness.” United States v. Booker, 543 U.S. 220, 259-60 125 S.Ct. 738,

765, 160 L.Ed.2d 621 (2005). Following the Booker decision, we have stated that

the district court must first correctly calculate the defendant’s guideline range.

Then, using the 18 U.S.C. § 3553(a) sentencing factors, the court can impose a

more severe or more lenient sentence as long as it is reasonable. United States v.

Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005). The § 3553(a) factors include the

available sentences, the applicable guideline range and policy statements, the



                                              4
nature and circumstances of the offense, and the need for the sentence to (1) reflect

the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense, (2) afford adequate deterrence to criminal conduct,

(3) protect the public from further crimes of the defendant, and (4) provide the

defendant with needed correctional treatment. 18 U.S.C. § 3553(a). “[N]othing in

Booker or elsewhere requires the district court to state on the record that it has

explicitly considered each of the § 3553(a) factors or to discuss each of the

§ 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      “Review for reasonableness is deferential.” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both th[e]

record and the factors in section 3553(a).” Id. A sentence within the advisory

guidelines range is not per se reasonable, but is expected to be reasonable. See id.

(“when the district court imposes a sentence within the advisory Guidelines range,

we ordinarily will expect that choice to be a reasonable one.”). We have held that

a district court’s statement that it had considered the § 3553(a) factors alone is

sufficient in post-Booker sentences to indicate it considered the factors, and have

concluded that, in such cases, the defendant’s sentence was reasonable because the

district court accurately calculated the guideline range and the defendant’s sentence



                                           5
at the low end of the range reflected the court’s consideration of his evidence in

mitigation. See Scott, 426 F.3d at 1330.

      We note that the district court considered the §3553(a) factors, accurately

calculated the guideline range, and sentenced Bautista-Enamorado at the low end

of the guidelines range. The district court explicitly mentioned the §3553(a)

factors, but also stated that it believed the large quantity of cocaine on the boat

justified a guidelines sentence. Further, Bautista-Enamorado’s sentence was at the

low end of the guidelines range, a range that takes into account his offense

conduct, his personal characteristics and history, just punishment, and adequate

deterrence. Therefore, we conclude that Bautista-Enamorado’s sentence was

reasonable. See Talley, 431 F.3d at 788; Scott, 426 F.3d at 1330. The district

court’s judgment is

      AFFIRMED.




                                           6